Title: From Thomas Jefferson to J.P.G. Muhlenberg, 10 October 1802
From: Jefferson, Thomas
To: Muhlenberg, J.P.G.


          
            Dear General
            Washington Oct. 10. 1802.
          
          I must beg you to find the apology for this sollicitation in the nature of the case itself. there is here a mr John Barnes, for a long series of years resident in Philadelphia where he was a teadealer, acted on commission &c. till the government removed here. being agent for some of the contractors which required him to be near the treasury, he removed here with the government, & set up his former business of teadealer. but he finds it will not do here, & his commissions being insufficient to support him he means to return to Philadelphia this winter. he is old (between 60. and 70) but is as active as a boy, always in good health, and the most punctual and assiduous man in business I ever knew. after an acquaintance with him of 40. years, I can pronounce him in point of fidelity as to any trust whatever, worthy of unbounded confidence. there is not a man on earth to whom I would sooner trust money untold. he is an accurate accountant, of a temper incapable of being ruffled, & full of humanity. I give you his whole character because I think you may make good use of him for the public. my long & particular acquaintance with him interests me much in his behalf, and makes me very desirous that he could get some berth of about 1000. D. a year which would secure him from want. if any such should offer itself at any tme within your department, I would deem it a great favor to myself were you to think of him, and I know that I should serve the public by placing with them a most honest & faithful servt. and of unequalled diligence. these considerations must be my apology to you for a liberty which I have never before taken in any case, and shall generally and carefully avoid. my anxieties on behalf of mr Barnes have overcome my unwillingness to intermeddle in applications. it will occasion less impertinence in the public papers, if nothing be said of my being the recommender. Accept my friendly salutations and assurances of my esteem & respect.
          
            Th: Jefferson
          
        